Citation Nr: 1201760	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-30 867	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for sinusitis.



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel










INTRODUCTION

The Veteran had honorable active service in the United States Marine Corps from September 1998 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in May 2010.  At that time, the Board denied the Veteran's claim for service connection of tinnitus and remanded his claims for service connection of a right knee disorder and sinusitis for further evidentiary development.  

After the requested development was accomplished, service connection for right knee patellofemoral pain syndrome and patellar chondromalacia without instability was established with an evaluation of 10 percent effective September 21, 2006, the date of receipt of the Veteran's claim.   Because the decision constituted a full grant of the benefit sought on appeal, that issue is no longer before the Board.  


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran currently suffers from sinusitis.  


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in May 2007.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease that began in or was made worse during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  






The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18Vet. App. 112 (2004) (pre-adjudication VCAA notice)); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records. 

The Veteran was afforded a VA examination in November 2009, but the Board found the examination inadequate, because the VA examiner did not  have the Veteran's file to review.  The Board then remanded the claim for further examination, which was conducted in September 2010.  

As the VA examiner reviewed the Veteran's file, summarized the relevant evidence, and considered the Veteran's statements, the Board finds the examination report  adequate.    

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed.Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 



Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection. 38 U.S.C.A. § 1154(a). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

Facts and Analysis

The Veteran seeks service connection for sinusitis that he was treated for and has had since service.  

The service treatment records show that the Veteran complained of upper respiratory problems on several occasions during service.  In March 1999, the Veteran answered "yes" when asked if he ever had hay fever, seasonal allergies, allergies to pollen, sinus problems, or used antihistamines, decongestants, nasal steroids, or allergy shots for relief.  The flight surgeon commented that the Veteran sneezed during spring, never needed medication, and had no history of nasal polyps or allergy testing. 

In May 2000, the Veteran again answered "yes" when asked if he had allergies or hay fever since his last physical examination in April 1999.  The flight surgeon commented that the Veteran had mild seasonal allergic rhinitis with no requirement for medication.  




In October 2000, the Veteran was seen on several occasions for cold-like symptoms and the assessments included sinusitis.  In December 2001 and in March 2002, the Veteran was suspended from special duty due to upper respiratory infections.  

After service on VA examination in November 2009, the VA examiner concluded that the Veteran had been suffering from allergic rhinitis and rhinosinusitis since 2003, but the VA examiner did not review the Veteran's file in conjunction with the examination.  For this reason, the Board found the examination to be inadequate and remanded the claim for another examination.  

On the requested VA examination in September 2010, the Veteran described his symptoms.  The VA examiner summarized the relevant evidence contained in the Veteran's file and noted that the Veteran was seen by a private allergist in May 2007 for his symptoms.  The VA examiner stated that the Veteran underwent a CT scan in May 2007, which showed no evidence of sinusitis or nasal polyposis.  The VA examiner noted that the Veteran underwent allergy skin testing in May 2007, which showed hypersensitivity to dust mites, grass pollen, Bermuda grass, Johnson grass, and weed pollen.   The VA examiner also noted that sinusitis had resolved in service.  The VA examiner stated the Veteran had allergic rhinitis, not sinusitis.  Service connection for allergic rhinitis has already been established.  

Because the VA examiner based the conclusion that there was no current diagnosis of sinusitis on review of the Veteran's file and a thorough examination and interview of the Veteran and provided adequate rationale for the conclusion, the VA examiner's opinion is afforded great probative value.  

Although the Board has considered the other VA examiner's diagnosis of rhinosinusitis, the opinion is afforded less probative value than the opinion provided by the VA examiner in 2010, because the VA examiner was unable to consider the medical history in the service treatment records and does not address the CT scan in May 2007, which showed no evidence of sinusitis or nasal polyposis. 




The Board has considered the impression of "resolved sinusitis" included in a treatment record dated May 23, 2007, and noted by a private consulting allergy and immunology specialist.  As noted by the VA examiner in 2010, the CT scan of the sinuses in May 2007 showed no evidence of significant chronic rhinosinusitis or nasal polyposis.  Also, a week later, the same consulting allergy and immunology specialist who had previously examined the Veteran and included the above impression specifically wrote that the physical examination of the Veteran at that time was unchanged from the week before.  The specialist noted impressions of perennial allergic rhinoconjunctivitis and seasonal allergic rhinoconjunctivitis and made no mention of the Veteran having chronic sinusitis.   

The VA examiner in 2010 did consider the private medical records, as well as the service treatment records, and ultimately concluded that the Veteran did not have a current diagnosis of sinusitis.    

While the Veteran experienced upper respiratory problems during service that were associated with sinusitis, the most probative evidence shows that the Veteran's sinus symptomatology is attributable to his already service-connected allergic rhinitis.  

As for the Veteran's statements attributing his current symptoms to sinusitis, although the Veteran is competent to describe symptoms, the diagnosis of sinusitis is not a condition under case law where lay observation has been found to be competent.  Therefore, the determination as to whether the current symptoms are related to service is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303(2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Under certain circumstances, lay evidence can be competent to establish a diagnosis of a simple medical condition, relate a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007).  And a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007)). 

As the presence or diagnosis of sinusitis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the disability is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a diagnosis. 

Where, as here, there is a question of the presence or a diagnosis of sinusitis, not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of sinusitis in service or since service, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to claim. 

To the extent the Veteran has expressed the opinion that his current symptoms are related to symptoms in service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on his perception and does not require specialized knowledge, education, or training. 

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of sinusitis based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  




And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current symptoms and symptoms in service.  Therefore, the Veteran's lay statements are not competent evidence and the statements are not to be considered as favorable evidence. 

And although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, the Board has already determined the probative value of the medical opinions.  As discussed earlier, the Board finds that the most probative evidence shows that the Veteran's sinus symptomatology is attributable to his already service-connected allergic rhinitis.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for sinusitis is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


